

115 HR 4029 IH: Accurate Income Measure Act of 2017
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4029IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Ms. Speier introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Education to make reasonable adjustments to earnings data for graduates
			 of cosmetology gainful employment programs.
	
 1.Short titleThis Act may be cited as the Accurate Income Measure Act of 2017 or the AIM Act. 2.Adjustments to rule relating to gainful employment (a)Adjustments to ruleFor any rule promulgated by the Department of Education relating to title IV of the Higher Education Act, Program Integrity, Gainful Employment (including 79 Fed. Reg. 64890 (October 31, 2014), and any other related rule that may be promulgated by the Department) (referred to in this Act collectively as the Rule), the Secretary shall ensure that—
 (1)for covered programs, any earnings data for graduates utilized in the Rule shall recognize the finding of the United States District Court in the case titled American Association of Cosmetology Schools v. DeVos (Civil Action No.: 17–0263 (RC)) that the use of Social Security Administration earnings data alone as a measure of graduate earnings is problematic, and shall reasonably account for estimated under-reporting of earned income by graduates; and
 (2)any institution offering a covered program may appeal a zone or failing debt to earnings rate by submitting, as alternate earnings data, the most current earnings data issued by the Bureau of Labor Statistics for the most relevant geographical region, at no higher than the 50th percentile, for the Standard Occupational Classification code, or combination of such codes, in which graduates were placed in or found employment.
 (b)ProhibitionsUntil the date on which the Secretary issues the adjustments to the Rule required under subsection (a)—
 (1)all covered programs shall be exempt from the Rule; (2)the Secretary shall not publish final debt-to-earnings rates for covered programs;
 (3)notwithstanding any other provision of law, institutions of higher education providing covered programs shall not be required to report the debt-to-earnings rates of covered programs on any consumer disclosures relating to gainful employment; and
 (4)the Secretary shall not determine any covered program ineligible to participate in programs authorized under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.) due to the application of the Rule.
 (c)StudyThe Secretary, jointly with the Commissioner of the Internal Revenue Service, shall carry out a study to develop a method of adjusting earnings data under the Rule to account for the underreporting of income by graduates of covered programs.
 (d)DefinitionsIn this Act: (1)Covered programThe term covered program means an educational program that—
 (A)is designed to lead to gainful employment (as that term is used in sections 101(b) and 102(b) of the Higher Education Act of 1965) (20 U.S.C. 1001(b); 1002(b)); and
 (B)is identified by Department of Education Classification of Instructional Program codes 12.0401 through 12.0499, 51.3306, or 51.3501.
 (2)Institution of higher educationThe term institution of higher education means an institution described in section 101(b) or section 102(b) of the Higher Education Act of 1965 (20 U.S.C. 1001(b); 1002(b)).
 (3)SecretaryThe term Secretary means the Secretary of Education. 